EXHIBIT 21 JAKKS PACIFIC, INC. SUBSIDIARIES Subsidiary Jurisdiction JAKKS Pacific (HK) Limited Hong Kong JAKKS Pacific (Shenzhen) Company China JAKKS Pacific (Asia) Limited Hong Kong A.S. Design Limited Hong Kong Play Along (Hong Kong) Limited Hong Kong Arbor Toys Company Limited Hong Kong Disguise Limited Hong Kong Kids Only Limited Hong Kong Tollytots Limited Hong Kong Moose Mountain Toymakers Limited Hong Kong Creative Designs International, Ltd. Delaware JAKKS Sales Corporation Delaware JAKKS Pacific (UK) Ltd. United Kingdom JKID Limited United Kingdom Disguise, Inc. Delaware Kids Only, Inc. Massachusetts JAKKS Pacific (Canada), Inc. Canada JAKKS Pacific France, S.A.S. France JAKKS Pacific Iberia, S.L. Spain Pacific Animation Partners LLC Delaware Moose Mountain Marketing, Inc. New Jersey Maui, Inc. Ohio DreamPlay Toys LLC Deleware
